[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                 SEPTEMBER 21, 2009
                                 No. 08-15801                     THOMAS K. KAHN
                             Non-Argument Calendar                    CLERK
                           ________________________

                    Agency Nos. A097-194-333, A098-548-869

SETIADI SUTANTO,
VIRYANTI WIJAJA,
a.k.a. Viryanti Wijaya,

                                                                         Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                               (September 21, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      This is a consolidated case in which Setiadi Sutanto and Viryanti Wijaya,
natives and citizens of Indonesia, petition for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order denying

them asylum, withholding of removal, and Convention Against Torture (“CAT”)

relief.

          In their petition, Sutanto and Wijaya argue that the BIA ignored the record

evidence when it found that Sutanto failed to establish past persecution and a

well-founded fear of future persecution because Sutanto credibly testified about

threats that were made against him and his family, as well as general anti-Christian

sentiment in Indonesia. In addition, the Petitioners argue that Wijaya also

established a well-founded fear of future persecution because she testified to being

threatened in the past and about her mother’s church being bombed. The

Petitioners emphasize that their testimony was corroborated by both the

background country information and witness testimony about how badly Chinese

Christians have been treated in Indonesia. In support of their arguments, the

Petitioners cite our decision in Tan v. U.S. Att’y. Gen., 446 F.3d 1369 (11th Cir.

2006).

          Because the BIA in this case did not expressly adopt the IJ’s decision, we

will review only the BIA’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Factual determinations are reviewed under the substantial

evidence test, and we will affirm the BIA’s decision if it is supported by
                                             2
reasonable, substantial, and probative evidence on the record as a whole. Forgue v.

U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Therefore, we will reverse

a finding of fact only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). “Where the

[BIA] has given reasoned consideration to the petition, and made adequate

findings, we will not require that it address specifically each claim the petitioner

made or each piece of evidence the petitioner presented.” Tan, 446 F.3d at 1374.

      As an initial matter, we note that Petitioners’ counseled brief does not set

forth an explicit argument concerning asylum or CAT relief. Therefore, they have

abandoned these issues on appeal, and the only issues left to address are whether

they are eligible for withholding of removal based upon individualized persecution

or a pattern or practice theory of persecution. See Sepulveda v. U.S. Att’y. Gen.,

401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      “An alien seeking withholding of removal under the [Immigration and

Naturalization Act] must show that [his or her] life or freedom would be threatened

on account of race, religion, nationality, membership in a particular social group,

or political opinion.” Mendoza v. U.S. Att’y. Gen., 327 F.3d 1283, 1287 (11th Cir.

2003)(citing 8 U.S.C. § 1231(b)(3)(A)). The alien “bears the burden of

demonstrating that [he or she] more-likely-than-not would be persecuted or
                                           3
tortured upon [his or her] return to the country in question.” Mendoza, 327 F.3d at

1287. This burden of proof can be satisfied through credible testimony by the

alien. Id. “If the alien establishes past persecution in [his or her] country based on

a protected ground,” a rebuttable presumption is created that the alien’s “life or

freedom would be threatened upon return to [his or her] country.” Id. “An alien

who has not shown past persecution, though, may still be entitled to withholding of

removal if [he or she] can demonstrate a future threat to [his or her] life or freedom

on a protected ground in [his or her] country.” Id.

      We have defined persecution as an extreme concept, requiring more than a

few isolated incidents of verbal harassment or intimidation. Sepulveda, 401 F.3d

at 1231. In this context, we have held that threats alone do not give rise to a

persecution-based claim for relief. Silva v. U.S. Att’y. Gen., 448 F.3d 1229, 1237-

39 (11th Cir. 2006). In addition, we have found that an applicant’s fear of future

persecution is significantly undermined if, at the time of his asylum application, his

family members still were alive and unharmed in his country of origin. Ruiz v.

U.S. Att’y. Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      The BIA’s finding about the lack of individualized persecution here is

supported by substantial evidence. The petitioners have failed to show any

mistreatment that rose to the level of past persecution, and they have not provided

sufficient evidence that they would be singled out for persecution if they were to be
                                           4
returned to Indonesia.

      This Court has not directly addressed the pattern or practice theory of

persecution. See Mohammed v. U.S. Att’y. Gen, 547 F.3d 1340, 1356-57 (11th

Cir. 2008) (Wilson, J., dissenting) (relying on caselaw from other circuits to

analyze a pattern or practice theory of persecution). However, the Ninth Circuit

has held that, in “extreme situations,” members of an entire group are

systematically persecuted and can qualify for immigration relief solely because

they are members of the persecuted group. Kotasz v. INS, 31 F.3d 847, 852 (9th

Cir. 1994). The court provided an example of Jews in Nazi Germany and stated

that: “it would not have been necessary for each individual Jew to await a personal

visit to his door by Nazi storm troopers in order to show a well-founded fear of

persecution. Similarly, it would be unnecessary for members of other

systematically persecuted groups to show that they have been selected on an

individual basis as subjects of persecution.” Id.

      Even if the pattern or practice theory of persecution were viable in this

Circuit, Petitioners have failed to prove same. The Seventh Circuit has emphasized

that for an applicant to prevail on this theory, the persecution must be “extreme,”

and the applicant must show “systematic, pervasive, or organized effort to kill,

imprison, or severely injure members of the protected group.” Ahmed v. Gonzales,

467 F.3d 669, 675 (7th Cir. 2006). The court explained that this “standard is high
                                          5
because once the court finds that a group was subject to a pattern or practice of

persecution, every member of the group is eligible for [immigration relief].” Id.

      With regard to the circumstances in Indonesia, many circuits have found that

there is no pattern or practice of persecution against Chinese Christians in

Indonesia. See Kho v. Keisler, 505 F.3d 50, 54-55 (1st Cir. 2007); Kaharudin v.

Gonzales, 500 F.3d 619, 624 n.4 (7th Cir. 2007); Lolong v. Gonzales, 484 F.3d

1173, 1180-81 (9th Cir. 2007) (en banc); Tolego v. Gonzales, 452 F.3d 763, 766-

67 (8th Cir. 2006); Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005). The BIA

has likewise found a lack of a pattern or practice of persecution in Indonesia.

Matter of A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005). The only decision that

supports Sutanto and Wijaya’s position is the Fifth Circuit’s decision in Eduard v.

Ashcroft, 379 F.3d 182, 192 (5th Cir. 2004), in which the court relied on events

that occurred in 2000 to hold that there was a pattern or practice of persecution

against Christians in Indonesia. Eduard, 379 F.3d at 192 and n.10.

      According to the 2006 Country Report, 18 Christians were killed during the

year covered by the report. The 2006 Religious Freedom report presents similar

findings by stating that 12 Christians were killed and 52 were injured during the

year covered by the report. Because Indonesia has a population of about 241

million people, 9% of whom are Christian, it does not appear that even the sporadic

deaths of fewer than 20 Christians are sufficient to establish a pattern or practice of
                                           6
persecution in that country as a whole. This is especially true given that both

reports state that the Indonesian government has engaged in efforts to reduce the

mistreatment of minorities in the country and to punish those responsible for that

mistreatment. Because these Country Reports were submitted in 2006, this case is

distinguishable from the Eduard decision, which relied on events that occurred in

2000. See Eduard, 379 F.3d at 192 n.10. Thus, the evidence in this case does not

compel a reversal of the BIA’s pattern or practice finding.

      Accordingly, we deny their petition.

      PETITION DENIED.




                                          7